Vanguard Intermediate-Term Bond Index Fund Supplement to the Prospectus and Summary Prospectus Dated April 25, 2012 Prospectus and Summary Prospectus Text Changes The following text replaces similar text under Primary Investment Strategies: The Fund employs an indexing investment approach designed to track the performance of the Barclays U.S. 510 Year Government/Credit Float Adjusted Index. This Index includes all medium and larger issues of U.S. government, investment-grade corporate, and investment-grade international dollar- denominated bonds that have maturities between 5 and 10 years and are publicly issued. The Fund invests by sampling the Index, meaning that it holds a range of securities that, in the aggregate, approximates the full Index in terms of key risk factors and other characteristics. All of the Funds investments will be selected through the sampling process, and at least 80% of the Funds assets will be invested in bonds held in the Index. The Fund mantains a dollar-weighted average maturity consistent with that of the Index, which generally ranges between 5 and 10 years. © 2012 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS 84A 082012
